Citation Nr: 0829082	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  05-35 545A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for degenerative arthritis 
of the lumbosacral spine, currently rated at 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1981 
to May 1989, and June 1991 to December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
veteran was more recently awarded an increased evaluation of 
20 percent for his service-connected lumbosacral spine 
disability, effective from October 28, 2002.  This was done 
by an October 2005 rating decision.  The veteran has not 
suggested that this increased evaluation would satisfy his 
appeal for a higher evaluation of his lumbosacral spine 
disability.  Nor has he or his representative otherwise 
suggested that the maximum rating available for that 
disability is not being sought.  Therefore the Board 
concludes that the issue of entitlement to a higher rating 
for a lumbosacral spine disability remains before the Board.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for service connection, therefore, 
VA is required to review the information and the evidence 
presented with the claim and provide the claimant with notice 
of what information and evidence not previously provided, if 
any, is necessary to substantiate, or that will assist in 
substantiating the elements of the claim as reasonably 
contemplated by the application.  

While the veteran was not initially notified regarding degree 
of disability and the criteria for rating that disability, he 
was subsequently notified of the criteria for assigning 
disability ratings or for award of an effective date in a 
notification dated in March 2006.  However, the Court has 
held that, while such notice errors may be cured by issuance 
of a fully compliant VCAA notice, such notice must be 
followed by readjudication of the claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Here, the notification regarding degree of 
disability and the criteria for rating that disability were 
contained in the notification dated in March 2006.  However, 
there was no readjudication of the claim following that 
notification.  A remand is therefore required in order to be 
in compliance with Mayfield and Prickett.  

Additionally, the Court has indicated that the VCAA 
notification required for an increased rating claim must 
include certain specifics.  Section 5103(a) of title 38 of 
the United States Code requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate an 
increased rating claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation--e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

Here, the Board notes that the veteran was not specifically 
notified that, in order to substantiate an increased rating 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  In order to ensure compliance 
with these notification requirements, the agency of original 
jurisdiction (AOJ) should issue a notification letter that 
fully complies with the notification requirements as defined 
by the Court in Vazquez-Flores, and thereafter re-adjudicate 
the claim on appeal.  

The Board also notes that the agency of original jurisdiction 
(AOJ) has not fulfilled its obligation to assist the veteran.  
Specifically, the Board notes that the veteran testified 
before a Decision Review Officer (DRO) about receiving 
workers' compensation following a car accident that injured 
his back.  The Board notes that there are no records from the 
veteran's workers' compensation claim in his case file.  
Because any records concerning the veteran's workers' 
compensation claim could have a direct bearing on the issue 
on appeal, the Board must also remand so that such records 
can be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should notify the claimant 
that, to substantiate a claim for an 
increased rating for his lumbosacral spine 
disability, medical or lay evidence 
demonstrating a worsening or increase in 
severity of the disability and the effect 
that worsening has on the claimant's 
employment and daily life should be 
submitted.  The claimant must be notified 
that the disability rating will be 
determined by applying relevant Diagnostic 
Codes, which provide for a range in 
severity from noncompensable to as much as 
100 percent for his disability, based on 
the nature of the symptoms of the condition 
for which compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  38 
C.F.R. § 4.71a (2007).  In this instance, 
the notice should include information about 
the rating criteria used to rate the 
veteran's disability and what is required 
to obtain a higher rating under 38 C.F.R. 
§ 4.71a (2002) and 38 C.F.R. § 4.71a 
(2007).  The notice must also provide 
examples of the types of medical and lay 
evidence that the claimant may submit (or 
ask the Secretary to obtain) that are 
relevant to establishing entitlement to 
increased compensation--e.g., competent lay 
statements describing symptoms, medical and 
hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores, supra.  

2.  The AOJ should also request that the 
veteran identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, who 
may possess additional records pertinent to 
his claim that have not previously been 
identified by the veteran.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain and 
associate with the claims file any medical 
records identified by the veteran that have 
not been secured previously.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform him and his representative of 
this and ask them to provide a copy of 
additional medical records they may have 
obtained on their own that have not been 
secured previously.

3.  The AOJ should take the steps necessary 
to obtain records pertaining to the 
veteran's workers' compensation claim, 
including, but not limited to, medical 
records, examination reports, and the 
decision granting the veteran workers' 
compensation.

4.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issue on appeal in 
light of all information or evidence 
received.  If the benefit sought is not 
granted, the appellant and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

